Exhibit 10.2


UPSTREAM ACTIVITY ACCELERATION AGREEMENT
This Upstream Activity Acceleration Agreement (the “Agreement”) is dated
effective as of August 27, 2020, by and among Noble Energy, Inc. (“Noble”),
Noble Midstream Partners LP (“NBLX”) and Noble Midstream Services LLC (“OpCo”),
each a “Party” and, collectively the “Parties.”
WHEREAS, Noble, on behalf of itself and each Producer, NBLX, on behalf of itself
and each Midstream Co, and OpCo entered into that certain (a) Third Amended and
Restated Crude Oil Gathering Agreement dated as of November 14, 2019, (b) Third
Amended and Restated Produced Water Services Agreement dated as of November 14,
2019, (c) Third Amended and Restated Fresh Water Services Agreement dated as of
November 14, 2019, and (d) Third Amended and Restated Gas Gathering Agreement
dated as of November 14, 2019 (collectively, the “Midstream Gathering
Agreements”);
WHEREAS, the Midstream Gathering Agreements, among other things, provide for and
govern the gathering of oil, gas, produced water and the provision of certain
fresh water services performed by NBLX from certain wells operated by Noble,
including the estimated nine (9) wells associated with DP 130 located in the
Wells Ranch of Weld County, Colorado (“DP 130 Wells”);
WHEREAS, the Parties desire to execute this Agreement to memorialize the
agreement by and among Noble, NBLX and OpCo whereby NBLX will provide certain
fee reductions under the Midstream Gathering Agreements in consideration for
Noble agreeing to accelerate activity on the DP 130 Wells, on the terms and
conditions contained herein; and
WHEREAS, Noble would not have otherwise accelerated activity on the DP 130
Wells, absent the execution of this Agreement by the Parties.
NOW THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency whereof
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:
1.Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the applicable Midstream Gathering Agreements. The
recitals are incorporated herein for all purposes.


2.Pursuant to this Agreement, if (i) Noble commences completion activity on any
one (1) of the DP 130 Wells on or before October 15, 2020 (“DP 130 Commencement
Deadline”) and (ii) the average Henry Hub price for the applicable month is less
than $3.00 (“HH Price Threshold”), NBLX shall reduce all the oil, gas and
produced water gathering fees associated with or relating to the DP 130 Wells by
twenty percent (20%) for such month. For illustration purposes, the current
gathering fees (the “Current Fees”) and the proposed reduced gathering fees (the
“Reduced Fees”) associated with the DP 130 Wells are set forth on Exhibit A. For
further clarification, if the average Henry Hub price for an applicable month
(calculated using the daily closing spot price) exceeds the HH Price Threshold,
the Reduced Fees for such applicable month shall not apply and Noble shall be
required to pay the Current Fees for such month. Further, each month during the
Term (as defined below) shall be regarded individually when considering the HH
Price Threshold and the application of either the Reduced Fees or Current Fees
for such individual month. No later than two (2) business days after the
applicable month, Noble shall provide NBLX with the average Henry Hub price as
stated in the Platts Gas Daily Henry Hub price index, or any successor index, as
applicable.


3.Notwithstanding anything to the contrary herein, this Agreement does not
require Noble to accelerate any activity associated with any of the DP 130
Wells.



--------------------------------------------------------------------------------





4.This Agreement shall expire upon the later of (i) October 15, 2020 or (ii) if
Noble commences activity on any one (1) of the DP 130 Wells on or before the DP
130 Commencement Deadline, June 30, 2022 (the “Term”).


5.Each Party shall have the right to assign its rights and obligations under
this Agreement in accordance with Article 16 of each of the Midstream Gathering
Agreements. Notwithstanding the foregoing, if Noble assigns, in whole or in
part, any Midstream Gathering Agreement (including any acreage dedicated
thereunder) as permitted thereunder to any Person other than an Affiliate of a
Party (the “Assignee”) which would cause any of the DP 130 Wells to be owned by
any party other than Noble, or an Affiliate, then this Agreement shall
automatically terminate and be of no further force nor effect with respect to,
and solely to the extent of, such impacted DP 130 Wells.


6.The Parties hereto agree that each of Sections 17.6 (Governing Law;
Arbitration) and Section 17.11 (Confidentiality) of the Midstream Gathering
Agreement are incorporated herein by reference, mutatis mutandis.


7.Except as expressly provided for herein, the terms of this Agreement do not
amend the Midstream Gathering Agreements between the Parties, which shall remain
in effect pursuant to their terms.


8.This Agreement may be executed in any number of counterparts with the same
effect as if all signatory Parties had signed the same document and shall be
construed together and shall constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission or in
portable document format (.pdf) (or similar electronic format) shall be
effective as delivery of a manually executed counterpart hereof.




[Signature Page Follows]
Page 2 of 4




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.


On behalf of itself and each Producer:
NOBLE ENERGY, INC.


By: /s/ T. Hodge Walker
Name: T. Hodge Walker
Title: Senior Vice President




On behalf of itself and each Midstream Co:
NOBLE MIDSTREAM PARTNERS LP
By Noble Midstream GP LLC,
its general partner


By: /s/ Robin H. Fielder
Name: Robin H. Fielder
Title: President and Chief Operating Officer


                        


OpCo:
NOBLE MIDSTREAM SERVICES, LLC


By: /s/ Robin H. Fielder
Name: Robin H. Fielder
Title: President and Chief Operating Officer


Page 3 of 4



--------------------------------------------------------------------------------



EXHIBIT A
Current Fees and Reduced Fees for the DP 130 Wells


[Current Gathering Rates and Discounted Gathering Rates]
Page 4 of 4

